Citation Nr: 0302031	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  00-02 546	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 21, 
1991, for the grant of a 100 percent scheduler rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
February 1979. 

The Board observes that in a May 2000 rating decision, the RO 
found clear and unmistakable error in prior August 1993 and 
March 1994 rating decision and as a result assigned a 100 
percent rating for schizophrenia, effective from November 21, 
1991.  In a March 2001 statement, the veteran file a timely 
notice of disagreement with the effective date assigned for a 
100 percent rating for schizophrenia.  The veteran's 
representative submitted a statement in July 2001 which the 
Board construes as a substantive appeal.  In October 2001, 
the RO mailed the veteran a statement of the case on the 
issue of entitlement to an effective date prior to November 
21, 1991 for the assignment of a 100 percent rating.  The RO, 
by mailing the veteran a statement of the case, cured its 
procedural defect.  Therefore, all elements necessary for a 
perfected appeal on the issue of entitlement to an effective 
date earlier than November 21, 1991 for the assignment of a 
100 percent rating for schizophrenia have been completed.  
See Archbold v. Brown, 9 Vet. App. 124 (1996).  Thus, the 
issue is properly before the Board.

In June 1998, the veteran requested an earlier effective date 
for the assignment of a 100 percent rating for schizophrenia.  
In July 1998 and March 1999 correspondences the veteran 
requested that the RO supply him with an explanation as to 
why he was not entitled to an earlier effective date for the 
award of a 100 percent rating for schizophrenia.  The RO, in 
a May 1999 letter, explained to the veteran that in its 
August 1993 decision it granted a temporary total rating and 
effective from January 1993 assigned a 30 percent rating for 
schizophrenia.  It also informed him that in a March 1994 
rating action his schizophrenia was increased to 100 percent 
effective from January 1 1993.  The RO informed the veteran 
that he did not appeal the August 1993 or the March 1994 
decisions and that they are now final.  In response to the 
RO's May 1999 letter, the veteran indicated he was filing a 
notice of disagreement with such letter and that he was 
requesting an earlier effective date for the assignment of a 
100 percent rating for schizophrenia.  The RO issued the 
veteran a statement of the case in December 1999, listing the 
issue as timeliness of a notice of disagreement to the August 
1993 and March 1994 rating decisions.  The RO stated that the 
veteran appeared to argue that he disagreed with the findings 
made in the August 1993 and March 1994 rating decisions.  The 
veteran submitted a substantive appeal in January 2000 and he 
was issued a supplemental statement of the case in February 
2000 regarding whether he submitted a timely notice of 
disagreement with the August 1993 and March 1994 rating 
decisions.  The Board observes that the veteran has perfected 
an appeal on the issue of whether a timely notice of 
disagreement with respect to the August 1993 and March 1994 
rating decisions has been submitted.  However, in light of 
the RO's May 2000 decision which found that there was clear 
and unmistakable error in these decisions, the issue of 
whether a timely notice of disagreement had been filed with 
respect to these decisions is now rendered moot.  The only 
issue before the Board at this time is whether the veteran is 
entitled to an effective date earlier than November 21, 1991 
for the assignment of a 100 percent rating.  It is clear from 
the record that this has always been the issue argued by the 
veteran dating back to June 1998 to the present.  He has 
argued for an earlier effective date for the assignment of a 
100 percent rating for schizophrenia at his May 2000 RO 
hearing and at his September 2002 Travel Board hearing.


FINDINGS OF FACT

1.  The veteran filed a formal claim for an increased rating 
for schizophrenia on November 16, 1987.

2.  It was not factually ascertainable that the veteran met 
the criteria of a 100 percent rating for schizophrenia prior 
to November 21, 1991 (the first day the veteran was assigned 
a 100 percent rating for schizophrenia).




CONCLUSION OF LAW

The criteria for an effective date earlier than November 21, 
1991 for the assignment of a 100 percent evaluation for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Codes 9203 (effective 
prior to and effective from February 1988; 38 C.F.R. § 4.130, 
Diagnostic Codes 9203 (effective from November 1996); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information necessary to substantiate his claim.  The 
appellant and his representative were provided with a copy of 
the appealed May 2000 decision, and a statement of the case 
dated in October 2001.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  The Board 
observes that the issue on appeal involves entitlement to an 
effective date earlier than November 21, 1991 for the 
assignment of a 100 percent rating for schizophrenia and that 
such issue is not based on obtaining additional evidence.  
The law controls this type of issue and in the instant case, 
the veteran has had an opportunity to submit his legal 
arguments as to why he believes that he is entitled to an 
earlier effective date.  He has submitted written 
correspondences and he has given testimony before the RO in 
May 2000 and before the Board in September 2002.  Thus, under 
the circumstances in this case, the appellant has received 
the notice and assistance contemplated by law, and 
adjudication of the claim at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Analysis

The veteran claims that an effective date earlier than 
November 21, 1991 is warranted for the assignment of a 100 
percent rating for schizophrenia.  In written correspondence 
and during a May 2000 RO hearing and a September 2002 Travel 
Board hearing, the veteran and his wife argued that he should 
be assigned an earlier effective date back to 1980 or 1982 
for the assignment of a 100 percent rating for schizophrenia.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application thereof."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 
38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of 
receipt of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet.App. 125 (1997).  Moreover, the term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober,  
10 Vet.App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. §3.155, provides as follows a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant. . .may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

In October 1979, the RO granted service connection for 
paranoid schizophrenic reaction and assigned a 30 percent 
rating effective from March 1979.  The veteran was notified 
of this action but did not file an appeal.  In February 1983, 
the RO determined that the veteran's 30 percent rating for 
schizophrenia would continue.  The veteran was advised of his 
appellate rights.  The veteran did not submit an appeal.  In 
November 1983, February 1984, February 1986 and February 1987 
rating decisions, the veteran was granted temporary 100 
percent ratings based on hospitalization.  He was thereafter 
assigned a 30 percent rating.  He was notified of the 
decisions and of his appellate rights, but did not file an 
appeal with respect to these decisions.  

With respect to the February 1984 decision, the Board notes 
that the veteran argues that a statement by the veteran dated 
September 18, 1984 represents a notice of disagreement to the 
February 1984 rating decision.  An examination of such 
statement fails to indicate that the veteran expressed 
disagreement with the February 1984 rating decision or that 
he intended to appeal such decision to the Board.  Rather, 
the statement indicates that he was filing a new claim for 
increased to specifically include a total rating based on 
hospitalization in June or July 1984 at Brentwood VAMC.  A 
September 18, 1984 statement from the veteran's 
representative appears to have been submitted with the 
veteran's September 1984 statement.  The veteran's 
representative specifically stated that the veteran contacted 
their office requesting that they reopen his claim for a 
higher evaluation for his service-connected disability.  The 
representative also stated that the veteran requested 
paragraph 29 and 30 benefits as he was hospitalized at 
Brentwood VA hospital. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R 
20.201

There is no indication in either the veteran's or his 
representative statement that a notice of disagreement was 
being filed.  There was no mention of an intent to appeal the 
February 1984 rating decision to the Board.  See Gallegos v. 
Principi, 283 F.3d 1309 (Fed.Cir. 2002).  Thus, the September 
1984 statements cannot be considered a notice of disagreement 
with the February 1984 rating determination.  As previously 
stated these statements indicate a desire to file a new claim 
for benefits.  The Board observes that such new claim was 
adjudicated in a December 1984 rating decision.  Since the 
veteran did not appeal the February 1984 decision, it is 
final.

Although the record does not demonstrate that the veteran was 
notified of the December 1984 rating decision which granted a 
temporary total (100 percent rating) due to VA 
hospitalization and assigned a 30 percent rating following 
such hospitalization, this decision was subsumed in the final 
February 1986 decision which continued the 30 percent rating 
for schizophrenia.  

In August 1993, the RO assigned the veteran a temporary total 
rating based on hospitalization for his schizophrenia 
effective from November 1992.  Following such 
hospitalization, the RO assigned the veteran a 30 percent 
rating effective from January 1, 1993.  In March 1994, the RO 
granted an increased 100 percent schedular rating for 
schizophrenia effective from January 1, 1993.  

The RO, in a May 2000 rating decision determined that there 
was clear and unmistakable error in the August 1993 and March 
1994 decisions with respect to the claim for an increased 
rating for schizophrenia.  The RO noted that a June 1992 
letter from a VA social worker related that the veteran had 
been hospitalized at a VA hospital four times since November 
1991 due to his service-connected schizophrenia.  The RO 
stated that rating decisions in August 1993 and May 1994 were 
clearly and unmistakably in error for not requesting records 
of VA hospitalization beginning in November 1991 since it was 
cited in the social worker's letter.  The RO related that VA 
regulations pertaining to clear and unmistakable error 
required that the error be based on the evidence of record at 
the time of the claimed erroneous action.  However, the RO 
also stated that under VA regulation a VA hospital report was 
considered a claim for increase and that VA reports are 
considered in file under laws pertaining to constructive 
custody.  The RO related that had the records been requested 
from the VA facility as required by law, an earlier effective 
date would be assigned.  The RO noted that the veteran 
submitted a VA hospital report covering the period of 
November 21, 1991 to January 4, 1992 at his May 2000 RO 
hearing.  The RO proceeded to grant a 100 percent rating for 
schizophrenia effective from November 21, 1991.  In light of 
the fact that the RO found clear and unmistakable error in 
the August 1993 and March 1994 rating decisions, they cannot 
be considered final decisions.

The October 1979, November 1983, February 1984, February 
1986, and February 1987 RO decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991).  As a result, the effective date for an 
increased rating must be based on a new claim.  That new 
claim may be either a formal or informal claim.

Following the final February 1987 RO decision, the veteran 
submitted a claim for an increased rating for schizophrenia 
on November 16, 1987.  In February 1988, the RO continued the 
30 percent rating for schizophrenia.  The RO, however, failed 
to give the veteran notice of this decision, including notice 
of his appellate rights.  Thus, the February 1988 decision 
cannot be considered final and his November 1987 claim 
remained open.  Between the February 1987 last final RO 
decision and the November 16, 1987 formal claim, there are no 
VA medical records on file which have not been considered in 
prior final decisions.  Therefore, there are no informal 
claims between the February 1987 final RO decision and his 
November 16, 1987 formal claim. 

The veteran is currently assigned a 100 percent rating for 
his service-connected psychiatric disorder, effective from 
November 21, 1991.  The governing statues and regulations 
provide that the effective date for an increased rating will 
be the date of the claim or the date entitlement arose 
whichever is later.  In the instant case, the date of the 
veteran's claim is November 16, 1987.  The question now 
becomes when did the veteran first meet the criteria for a 
100 percent schedular rating between November 16, 1987 (the 
date of the formal claim for increase) and November 20, 1991 
(the last day in which he was assigned a 30 percent rating).

During the veteran's appeal period, the rating criteria for 
psychotic disorders changed in February 1988 and in November 
1996.  Where laws or regulations change after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  

Prior to February 1988, a 100 percent rating for 
schizophrenia required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce complete social and industrial inadaptability.  
38 C.F.R. § 4.132, Code 9203 (effective prior to February 3, 
1988).  Effective from February 1988, a 100 percent rating 
for schizophrenic required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. §  4.132, Code 9203 (effective from February 3, 
1988).  Effective from November 1996 a 100 percent rating 
required total occupational and social impairment due to such 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior, persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9203 (Effective November 7, 1996)

A review of the evidence between November 16, 1987 (date of 
formal claim for increase) and November 20, 1991 (last day in 
which he was assigned a 30 percent rating) includes only one 
report, a hospitalization discharge summary covering the 
period of November 11, 1987 to November 16, 1987.  This 
report fails to show that his service-connected schizophrenia 
met a 100 percent rating under the criteria for psychotic 
disorders prior to or effective from February 1988 or 
effective from November 1996.  In this regard, the report 
shows that the veteran was hospitalized for overdosing on 
sleeping pills.  He stated that he did not want to kill 
himself and that it was a mistake.  It was noted that the 
veteran was having an exacerbation of is auditory 
hallucinations.  The report also noted that the veteran had a 
10 year history of chronic paranoid schizophrenia.  The 
veteran related having yearly psychiatric hospital admissions 
since 1979 after stopping medication.  The veteran reported 
he lived with his sister and that over the past three week he 
had worked unloading trucks with his brother in law's 
company.  

Mental status examination revealed the veteran was dressed 
casually and was well groomed.  He was anxious, but 
cooperative with the examination.  His speech was a normal 
rate and was goal directed.  He was nondelusional and his 
sense was somewhat disjointed.  His affect was flat and his 
mood was depressed.  He denied suicidal ideation, homicidal 
ideations, visual hallucinations, auditory hallucinations, 
and paranoid ideations.  His cognition was intact to 
immediate recall, recent memory, calculations and fund of 
knowledge.  His judgment was poor, in that he felt that he 
could take an overdose of medicines to sleep.  His insight 
was also poor.  He was oriented to name and to the date.  
During hospitalization, the veteran was given medication to 
treat his psychotic symptoms and he was noted to do well with 
increased socialization.  At the time of discharge, the 
veteran was not suicidal or homicidal, had no paranoid 
ideations and admitted to no auditory or visual 
hallucinations.  His plan was to return to live at his 
sister's house with his brother in law and to continue 
working unloading trucks.  He was at baseline at the time of 
discharge.  The examiner stated that the veteran may resume 
regular activities on November 16, 1987.  The discharge 
diagnosis was paranoid schizophrenia in acute exacerbation.  
His Global Assessment of Functioning was considered to be 
poor.  

The November 1987 hospital discharge summary reveals that the 
veteran had an acute exacerbation of his schizophrenia.  
After a few days his symptoms improved and he was discharge 
with instructions that he could resume regular activities 
which included working.  His social adaptability also 
improved as he socialized with others in the hospital.  The 
examiner stated that the veteran had returned to his 
baseline.  The findings on the November 1987 discharge 
summary fails to indicate that the veteran's service-
connected schizophrenia produce total or complete social and 
industrial inadaptability.  Thus, a 100 percent rating would 
not be assignable based on this report under any of the 
rating criteria in effect during his appeal period.  See 
38 C.F.R. § 4.132, Diagnostic Codes 9203 (effective prior to 
and effective from February 1988; 38 C.F.R. § 4.130, 
Diagnostic Codes 9203 (effective from November 1996)

The Board notes that the veteran argues that he should be 
assigned a 100 percent rating effective from 1980 or 1982.  
The veteran states that his schizophrenia was 100 percent 
disabling since that time.  The Board notes that in 1979, 
1983, 1984, 1987, the RO assigned the veteran a 30 percent 
rating for his service-connected schizophrenia with periodic 
temporary total ratings assigned due to hospitalizations.  He 
did not appeal the decisions and thus they are final.  
Consequently, an earlier effective date back to 1980 or 1982 
for a 100 percent rating cannot be awarded.  As discussed 
above, the effective date for an increased rating must be 
based on a new claim for increase.  In the instant case, that 
new claim is dated on November 16, 1987 and it was not 
factually ascertainable that the veteran's psychotic symptoms 
warranted a 100 percent rating prior to the November 21, 
1991. 

Given the circumstances in the instant case, the Board finds 
that the preponderance of the evidence is against the claim 
for an effective date prior to November 21, 1991.  In 
adjudicating this claim, the benefit-of-the doubt doctrine 
has been applied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

An effective date earlier than November 21, 1991 for the 
assignment of a 100 percent schedular rating for 
schizophrenia is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

